Citation Nr: 9910862	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck condition, 
to include cervical paravertebral myositis.

2.  Entitlement to a disability rating in excess of 10 
percent for right leg, tibialis anterior shin splints, on 
appeal from the initial grant of service connection.

3.  Entitlement to a disability rating in excess of 10 
percent for left leg, tibialis anterior shin splints, on 
appeal from the initial grant of service connection.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
February 1991, with additional periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
cervical paravertebral myositis, claimed as neck condition, 
and granted service connection for bilateral tibialis 
anterior shin splints, with assignment of a 10 percent 
disability rating for each leg. 

The October 1997 rating decision also granted service 
connection for a scar on the top of the veteran's head, with 
assignment of a zero percent (noncompensable) disability 
rating, and post-traumatic headaches, with assignment of a 10 
percent disability rating.  The veteran filed a notice of 
disagreement encompassing these issues and was provided a 
statement of the case that included these issues.  Although 
the RO certified these issues as on appeal to the Board, the 
veteran has not perfected her appeal as to these issues.  In 
her substantive appeal, she indicated that she was only 
appealing the issues listed above (neck and shin splints).  
Therefore, the issues regarding the veteran's head scar and 
headaches are not before the Board.


REMAND

In the veteran's substantive appeal, she requested a personal 
hearing before a Member of the Board at the RO.  Since the 
veteran has not been provided a hearing in accordance with 
her request, it is appropriate to remand this case for due 
process reasons.  

Accordingly, in order to ensure that due process is afforded 
the veteran, the case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify her 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed; however, she is free to 
submit additional evidence or argument to the RO while this 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995).  

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of 
these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



